Judge MARTIN
dissenting.
An order awarding or increasing child support must be based not only on the needs of the child, but also on the ability of the father to meet these needs. Holt v. Holt, 29 N.C. App. 124, 223 S.E. 2d 542 (1976). Thus, paramount to the validity of any child support order is the trial court’s finding, from the evidence presented, that the father currently possesses the ability to pay the amount awarded. This Court is bound by such a finding only if it is supported by competent evidence in the record. Sawyer v. Sawyer, 21 N.C. App. 293, 204 S.E. 2d 224 (1974).
Within the framework of these principles, the majority holds that the evidence presented at the hearing below was sufficient to support the trial court’s finding that defendant’s income and assets after expenses are sufficient to enable him to pay the increased child support and attorney’s fee. With this I cannot agree.
At the hearing, defendant presented evidence of his monthly expenses as follows: mortgage payment, including taxes and insurance — $305.00; car payment —$145.00; utility bill —$105.00; child support payments to plaintiff — $140.00; life and accident insurance — $11.50; car insurance —$30.00; telephone bill —$12.00; clothing (self only) — $10.00; food (self only) — $200.00; medical and dental —$10.00. This evidence was expressly found as fact by the trial court and establishes that defendant had personal expenses, exclusive of the additional expenses of his second wife and a child *260of that marriage, totaling $968.50 per month. Defendant’s evidence further shows and the court found as fact that defendant’s net monthly income is $760.00, and his only assets include a mortgaged house — which defendant purchased only a year prior to the hearing, deriving the down payment from the sale of his home in North Carolina — and a two-year-old car on which he is still making payments. None of these assets is income producing and there is no evidence that defendant has income from any other source.
Plaintiff’s evidence at the hearing consisted of the February 1977 order which, pertinent to defendant’s ability to comply, states only that defendant has increased his income and has purchased a home.
In the face of this evidence, the majority justifies the challenged finding by asserting that certain expenses testified to by defendant — specifically, the house payment and utility and food bills —were not necessary living expenses, and that the trial court intimated the same by stating that defendant’s income and assets, after consideration of his expenses, were sufficient to enable him to meet the increased payments. Taking judicial notice of the expenses essential to maintaining even a minimum standard of living in today’s society, I am unable to concur in the reasoning employed by the majority in its efforts to disregard the significance of the expenses testified to by defendant and found as fact by the court.
Furthermore, I cannot acquiesce in the majority’s reliance on Wyatt v. Wyatt, supra, as supportive of the position it has taken in the case at bar. Although not included in this Court’s reported opinion of that case, the record on appeal in Wyatt discloses, as the majority states, that the father had monthly expenses in excess of $900.00 —specifically, $911.00 — and personal net income of $589.45 per month. However, a further look at that record on appeal reveals that the father’s second wife brought home an additional $235.00 per month and received $80.00 per month support for a child of a prior marriage. These additional sources of income were significant to a determination of his ability to pay the increased support when one considers that the expenses listed by the father in Wyatt, unlike the instant case, included those expenses incurred by the father in maintaining his present family *261unit — his second wife, her child from a prior marriage and their twin daughters. Finally the father in Wyatt testified that he was a member of a golf club with an annual membership fee of $125.00 and owned golf clubs worth $500.00. These facts in mind, I cannot say that this Court’s decision in Wyatt compels or even strongly supports an identical result in the instant case.
On the evidence presented at the hearing below, I strongly believe that the trial court’s finding that defendant possessed sufficient income to comply with the support order was error.